Citation Nr: 0722539	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of left eye cataract surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953, and from February 1956 to March 1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2005   rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Togus, Maine.  

In December 2006, to support his claim, the veteran testified 
at a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  

Unfortunately, because further development of the evidence is 
needed before deciding this case, it is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


REMAND

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151 (West 2002);                      38 C.F.R. § 3.358(a) 
(2006).    

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and further,      that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A.      § 1151; 38 
C.F.R. § 3.361(a)-(d).  See also VAOGCPREC 40-97 (Dec. 31, 
1997).   

The veteran has set forth the instant claim for section 1151 
benefits on the grounds that following cataract removal 
surgery on the left eye in January 2003 at the  Togus VA 
Medical Center (VAMC), he developed complications of this 
procedure that resulted in near total loss of vision in the 
left eye.  Concerning the circumstances of his prior VA 
treatment, it is alleged that a pre-operative opthalmological 
examination did not reveal the presence of a glaucoma 
condition, which the veteran maintains likely pre-existed the 
cataract operation and was later  a significant contributing 
factor to post-operative illness.  It is further contended 
that the quality of VA post-operative treatment immediately 
following the surgery was deficient, and that subsequent 
measures undertaken to ameliorate complications of surgery 
over the next several months were also insufficient.  

On a review of the relevant medical evidence of record thus 
far, the operative report of left eye cataract surgery in 
January 2, 2003 indicates that there were no operative 
complications then noted.  During a post-operative evaluation 
the next day, the veteran had mild edema within the left eye.  
One-week later he complained of pain behind the left eye, and 
his vision had become blurry.  A preliminary diagnosis was 
made of post-operative glaucoma.  A February 2003 progress 
note identified further blurry vision and the appearance of 
cystoid macular edema.  Various medications were prescribed 
for treatment purposes.  

At a further consultation at Togus VAMC in May 2003, the 
assessment was of                   post-operative 
intraocular spike and uveitis, with persistent cystoid 
macular edema and neovascular glaucoma.  A September 2003 
report indicates the absence of light perception in the left 
eye of the past four days, resulting from an existing 
anterior ischemic optic neuropathy, and retinal detachment.  
It was considered that the veteran was unlikely to regain 
useful vision given the duration of symptoms,            and 
recommended that he see a retina specialist.  Later that 
month, at the Boston VAMC, he underwent a retinal detachment 
repair without complication, and with a guarded visual 
prognosis.  Subsequent treatment records continued to show 
visual acuity measurements in the right eye of 20/40 and in 
the left eye of only light perception.   

In response to the veteran's inquiry, in August 2003 an 
ophthalmologist at           Togus VAMC indicated that he 
apparently had sustained a complication of his diabetes with 
vein occlusion and secondary glaucoma, unrelated to the 
cataract surgery.  He had received maximum medicine (this was 
one-month before retina repair surgery) and still had 
neovascular glaucoma with secondary angle closure.

Then in July 2005, a VA staff optometrist on the basis of 
reviewing the claims file, opined that the reason for the 
decreased vision in the left eye was macular edema, which led 
to neovascular glaucoma and eventually to a retinal 
detachment.               The optometrist stated the veteran 
had been warned of all possible complications from surgery, 
and the condition later manifested was "always a risk with 
cataract surgery."  Also stated was that a comprehensive eye 
examination before surgery had ruled out glaucoma.  It was 
believed that this case was an unavoidable complication from 
surgery, and all normal procedures and testing was followed.

Also, a July 2007 letter from a VA physician's assistant 
specializing in mental health treatment (for which, as 
explained further below, initial RO review and consideration 
will occur pursuant to this remand) states that the veteran's 
loss of visual capacity, specifically post-traumatic 
glaucoma, was most likely due to a blast injury sustained in 
military service.  To the extent this treatment provider is 
deemed competent to address the cause of vision problems, it 
warrants noting that his statement pertains to an alleged 
relationship between an eye condition and service, instead of 
the present theory of section 1151 benefits -- and a prior 
September 2003 RO rating decision denied a claim for direct 
service connection for an eye disorder, of which the veteran 
did not commence an appeal (within one-year of notification 
of it, before it became final), or since attempt to reopen.  
(While the July 2007 opinion itself might generally 
constitute an informal petition to reopen under              
38 C.F.R. § 3.157, the veteran has clarified in recent 
statements that at this point   he is only pursuing the claim 
for section 1151 benefits.)

Based upon these particular findings, the existence of 
additional disability following the January 2003 cataract 
surgery as manifested by visual impairment is not              
in question.  See 38 C.F.R. § 3.361(b).  So the defining 
issue is then that of medical causation.  In accordance with 
the first prong of the causation requirement,             
actual causation, this initial criterion in all likelihood 
would appear to be met.    While the August 2003 physician's 
statement identified diabetes as the cause of   the 
subsequent problems, the more completely informed July 2005 
medical opinion stated what would seem palpable on the 
record, that the onset of additional disability was an 
outcome of the cataract surgery shortly beforehand.  See 38 
C.F.R. § 3.361(c)(1).  There remains for consideration the 
standard of proximate causation. 

In regard to this specific requirement, the July 2005 opinion 
effectively ruled out negligent or faulty medical treatment 
on the part of VA as causing the additional disability, and 
for that matter also, failure to provide informed consent 
before surgery.  But more comprehensively evaluating this 
statement, sufficient explanation of whether the additional 
disability would be considered at all an ordinary treatment 
risk is lacking.  The proximate causation requirement 
contemplates in addition to instances of faulty medical care, 
circumstances under which the additional disability was an 
event not reasonably foreseeable -- based on what a 
reasonable health care provider would have foreseen.  See 38 
C.F.R.             § 3.361(d)(2).  Here, the physician 
expressed the opinion in terms of the known risks of cataract 
surgery and not in detail as to foreseeability.  Also of 
significance, is a June 2006 letter from a private 
ophthalmologist, which though it reserved determination on 
the cause of left eye problems without available medical 
records, observed nonetheless that cataract surgery usually 
improved visual acuity at least  95 percent of the time if 
the eye was otherwise healthy, and even if performed on 
someone with glaucoma had close to a 95 percent success rate, 
when utilizing a modified operative technique.  Thus, a 
medical explanation as to whether             the veteran's 
post-operative condition was reasonably foreseeable is 
necessary.  

Also meriting further discussion in view of the contentions 
since raised by the veteran and his representative, is 
whether the post-operative treatment rendered in the months 
following the January 2003 cataract surgery had any impact 
upon the progress of the claimed condition, and including 
whether his diabetes mellitus condition was given sufficient 
consideration for his treatment purposes.  Accordingly, the 
veteran should undergo a thorough examination by a VA 
ophthalmologist in order to address the above inquiries -- 
and with the opportunity         to review all relevant 
medical evidence on file.  See 38 U.S.C.A. § 5103A(d);                 
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if it is necessary to decide the 
claim).   

Furthermore, while his claim is on remand, the veteran should 
receive any additional notice and assistance required to 
comply with the Veterans Claims Assistance Act (VCAA).  The 
VCAA was signed into law on November 9, 2000, and it 
prescribed several essential requirements regarding VA's 
duties to notify   and assist with the evidentiary 
development of a pending claim for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126;                
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim. 
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.    Upon receipt of an application for "service 
connection" (including, as here, a claim for benefits 
arising out of VA treatment and which, if awarded, are to be 
considered in the same manner as if service-connected) 
therefore, VA is required to review the information and 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran has already received a March 2005 VCAA notice 
letter explaining     the significance of the duty to notify 
and assist in the development of his claim -- including 
information pertaining to whose responsibility, his or VA's, 
it was to obtain further relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186- 87 (2002).  But that 
notwithstanding, he has not yet received notice of the 
downstream disability rating and effective date elements of 
his claim, in accordance with the holding in Dingess/Hartman.  
So he should be provided another notice letter that includes 
a discussion of these specific elements.

As final point for consideration, the remand of this case 
will likewise permit the agency of original jurisdiction the 
opportunity to consider in the first instance additional 
evidence which the veteran provided to the Board in July 
2007, although without a waiver of initial RO consideration.  
38 C.F.R. §§ 20.800, 20.1304(c).  This newly received 
evidence consisted of a letter from the veteran to his Member 
of Congress pertaining to his claim, the previously 
referenced July 2007 statement of a physician's assistant, 
and another copy of the June 2006 ophthalmologist's letter.  
The additional evidence should be addressed by the RO (AMC) 
in a supplemental statement of the case (SSOC).  
See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for compensation under 
section 1151 for residuals of           
left eye cataract surgery, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b),        must 
include an explanation of the 
information or evidence needed 
to establish a downstream disability 
rating and effective date for this 
claim, as recently outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311                    
(Fed. Cir. 2007).

2.	Schedule the veteran for a VA 
examination with an ophthalmologist 
regarding his claim for compensation 
benefits under 38 U.S.C.A. § 1151.  

The examination should initially 
indicate whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran has 
additional disability resulting from 
the left eye cataract surgery performed 
at the Togus VAMC in January 2003.  
Provided this is confirmed, then please 
also indicate:  (a) whether the 
proximate cause of the additional 
disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the surgical treatment provided; or (b) 
whether the proximate cause of             
the additional disability was an event 
not reasonably foreseeable (as the 
consideration of foreseeability         
is defined within the context of 38 
C.F.R.                        § 
3.361(d)(2)).  

In evaluating the possibility that 
faulty medical care occurred, please 
consider if the post-operative 
treatment rendered following the 
January 2003 cataract surgery had any 
impact upon the progress of the claimed 
condition (including whether the 
veteran's diabetes mellitus condition 
was given consideration for his 
treatment purposes).  Please also take 
into consideration the June 2006 
statement of a Dr. F.M.,         a 
private ophthalmologist, and July 2005 
VA optometrist's statement in 
determining whether            the 
additional disability sustained was 
reasonably foreseeable.

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible or 
feasible.

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include          a complete copy of 
this remand.  If an examination form is 
used to guide the examination, the 
submitted examination report should 
include the questions to which answers 
are provided.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, prepare 
a SSOC (that includes consideration of 
the additional evidence associated with 
the claims file in July 2007) and send 
it to him and his representative.  Give 
them time to respond before returning 
this case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




